Citation Nr: 0104321	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  93-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of a right 
hip injury.  

2. Entitlement to service connection for a right wrist 
disorder.  

3. Entitlement to service connection for a cervical spine 
disorder.  
	

WITNESSES AT HEARING ON APPEAL

Appellant and husband


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The appellant had active duty for training from November 1984 
to March 1985.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal with respect to the appellant's claims for 
service connection for residuals of a right hip injury and 
right wrist disorder arises from a May 1989 rating decision 
in which the RO denied the appellant's claims.  The appellant 
filed an NOD that same month, and the RO issued an SOC in 
June 1989.  In July 1989, the appellant testified before a 
Hearing Officer at a VA facility in Wilkes-Barre.  A Hearing 
Officer's Decision was issued in December 1989.  The 
appellant filed a substantive appeal in March 1990.  In June 
1990, the appellant again testified before a Hearing Officer 
in Wilkes-Barre.  A Hearing Officer's Decision was issued 
that same month, and a supplemental statement of the case 
(SSOC) was issued in December 1990.  

With respect to the issue of service connection for a 
cervical spine disorder, the present appeal arises from a 
December 1990 rating decision, in which the RO denied the 
appellant's claim.  The appellant filed an NOD in February 
1991, and the RO issued an SSOC in July 1991.  The appellant 
filed a substantive appeal in October 1991.  In November 
1992, the appellant testified before a Member of the Board, 
during a Travel Board hearing at the VARO in Philadelphia.  
Thereafter, the appellant's appeal came before the Board, 
which, in an August 1993 decision, remanded the appeal to the 
RO for additional development.  An SSOC was issued in July 
1994.  Following return of the appellant's appeal to the 
Board in March 1995, the case was again remanded to the RO 
for further development.  An SSOC was issued in December 
1999.  

The Board further notes that the appellant previously had 
been represented in her appeal by a private attorney.  In a 
Report of Contact (VA Form 119), dated in July 1998, the RO 
noted that it had contacted the appellant's attorney, but had 
been informed that he was no longer handling the appellant's 
appeal.  In a letter to the appellant, dated in November 
1999, the RO informed the appellant that her attorney of 
record was no longer representing her, and that, if she 
wished to execute a new power-of-attorney, or if she had 
already selected a new representative, to notify the agency.  
As an enclosure, the RO included a VA Form 21-22 (Appointment 
of Veterans Service Organization as Claimant's 
Representative).  The letter was sent to the appellant's 
address of record.  

In addition, the Board notified the appellant by letter in 
March 2000, that the Board Member who had conducted her 
Travel Board hearing in 1992 was no longer with the Board, 
and that, as a result, the appellant had the right to another 
hearing.  The letter noted that if the appellant did not 
respond within 30 days, it would be assumed that she did not 
wish another hearing.  The Board's letter was returned by the 
U.S. Postal Service as undeliverable, given that the 
appellant was no longer at her last know address of record, 
and the time for forwarding her mail had expired.  The Board 
obtained the appellant's new address and re-sent the letter 
in April 2000.  

We note that the appellant has not responded to the RO's 
November 1999 letter (which was not returned as 
undeliverable), or to the Board's April 2000 letter.  Given 
the lack of response, we will conclude that the appellant 
does not wish to appoint an additional representative, and 
that she does not desire another hearing before a Member of 
the Board.  Accordingly, the Board will proceed forward with 
the appellant's appeal.  





FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained by the RO.  

2. The evidence of record does not reflect a current 
diagnosis of a right hip disability.  

3. There is a lack of competent medical evidence of record 
relating the appellant's current right wrist and cervical 
spine disorders to her period of ADT.

4. The preponderance of the evidence is against the 
appellant's contention that she suffers from a right wrist 
disorder and/or a cervical spine disorder which are 
related to her military service.  


CONCLUSIONS OF LAW

1. The appellant does not manifest current residuals of a 
right hip injury incurred in active military service.  
38 U.S.C.A. §§ 101(22), (24), 1110, 1131, 5107 (West 1991 
& Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§§ 5103A, 5107); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 
(2000).  

2. The appellant does not manifest current residuals of a 
right wrist disorder incurred in active military service.  
38 U.S.C.A. §§ 101(22), (24), 1110, 1131, 5107 (West 1991 
& Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§§ 5103A, 5107); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 
(2000).

3. The appellant does not manifest current residuals of a 
cervical spine disorder incurred in active military 
service.  38 U.S.C.A. §§ 101(22), (24), 1110, 1131, 5107 
(West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2097-99 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5103A, 5107); 38 C.F.R. §§ 3.6, 3.102, 
3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the appellant's service medical records reflects 
that she was medically examined in September 1984.  Upon 
clinical evaluation, no abnormalities with respect to her 
musculoskeletal system were reported.

On January 11, 1985, during active duty for training (ADT) 
for basic training, the appellant was treated at the Troop 
Medical Clinic, Fort Dix, for right knee and bilateral heel 
pain.  On clinical evaluation, the examiner noted tenderness 
of the appellant's right knee and heels.  The treatment plan 
noted use of analgesic balm, and the appellant was placed on 
medical profile.  On January 12th, the appellant was seen at 
the Walson Army Community Hospital (WACH) for right leg pain.  
The treatment report noted that the appellant had been at 
"the range", and that her legs had become cold and her knee 
swollen, and that she now had pain in her right leg.  It was 
further noted that there had been no recent specific trauma.  
On clinical evaluation, there was no swelling noted, but the 
appellant, reportedly in response to any touch by the 
examiner, jumped on account of pain.  She was noted to refuse 
to stand or do any active range-of-motion tests.  The 
examiner's assessment was overuse syndrome of both legs.  
Treatment included Parafon Forte, Motrin, crutches, and 
assignment to quarters.  

On January 14th, the appellant returned to the Troop Medical 
Clinic for further examination.  On clinical evaluation, the 
examiner noted tenderness over the greater trochanter of the 
right hip.  There was pain with movement, but no swelling.  
The examiner's assessment was stress syndrome.  On January 
15th, the appellant was seen by the orthopedic service at 
WACH.  She reported that she had injured her right hip five 
days previously after going over a log wall and falling to 
the ground, suffering from persistent pain since that time.  
On clinical evaluation, there was tenderness over the greater 
trochanter and diffusely intertrochanteric (IT) band.  There 
was a full range of motion of the right hip, with X-rays 
being negative for fracture.  The examiner's assessment was 
contusion of the right hip/IT band.  Treatment included moist 
heat, Motrin, and the use of crutches.  

Subsequently, the appellant underwent physical therapy, which 
included treatment with exercises and the use of moist heat.  
On January 21st, a physical therapy note reflected the 
appellant's report that her condition had not improved, with 
an additional increase in pain.  That same day, the appellant 
was again examined by the WACH orthopedic service.  She 
complained of an increase in pain with radiation into her 
buttocks and calf.  There was tenderness over the greater 
trochanter/IT band, as well as over the L4-S1 midline.  
Radiographic studies of the lumbar spine were reported as 
unremarkable.  The examiner's assessment was contusion of the 
right hip and IT band.  The appellant's current treatment 
plan was continued, with discontinuance of the use of 
crutches.  It was also noted that the appellant could run at 
her own pace and distance as tolerated, as well as 
participate in the physical training (PT) test.  

Thereafter, in February 1985, the appellant was treated for 
an upper respiratory infection.  At that time, she complained 
of back aches, along with chest and sinus congestion.  
Following completion of her basic training and AIT (advanced 
individual training) in March 1985, of which there is no 
separation medical examination of record, the appellant 
completed her ADT and was reassigned to her reserve unit in 
Pennsylvania.  

In April 1985, the appellant sought treatment for right 
forearm, wrist, and thumb pain.  She reported the pain as 
having been present since basic training.  The examiner's 
assessment was tendonitis.  In May 1985, the appellant was 
treated for right wrist pain.  An X-ray of the right wrist 
was negative.  The examiner's assessment was "rule out" 
carpal tunnel syndrome.  The appellant was subsequently 
referred to the Fort Dix Orthopedic Clinic.  In August 1985, 
the appellant was examined after reported complaints of right 
wrist pain for five months.  In October 1985, she underwent a 
surgical procedure on her right wrist for "release of 
stenosing tenosynovitis".  

Thereafter, in March 1986, the appellant sought treatment for 
right leg pain.  She indicated that her right leg pain had 
begun during the previous two weeks, and was secondary to an 
injury during basic training.  The examiner noted that the 
appellant's medical record did not reflect that the injury 
sustained by the appellant during basic training had been an 
ongoing problem.  The appellant did not report any recent 
injury to her right leg.  Thereafter, in a Statement of 
Medical Examination and Duty Status, dated in May 1986, the 
appellant was noted to suffer from post-traumatic unilateral 
arthralgias without deformity, as well as possible post-
traumatic Sudeck's atrophy.  That same month, the appellant 
was given a physical profile.  Physical defects noted were 
post-surgical inflammation with hypersensitivity superficial 
radial nerve, and chronic "glut and trocil" bursitis of the 
right hip.  

In June 1986, the appellant was given an additional physical 
profile.  Physical defects noted were ulnar neuritis of the 
right elbow; and dysfunction branch of the superficial radial 
nerve at the thumb, which was noted as probably secondary to 
inflammation/scar post-operative to right wrist surgery.  In 
July 1986, the appellant was medically examined by the WACH 
orthopedic service and noted to suffer from mild chronic 
right abductor tendonitis by history, as well as status post 
dorsal 1st release of stenosing tenosynovitis of the right 
wrist.  The examiner noted that there was no evidence of 
Sudeck's Atrophy.  

In August 1986, the appellant was evaluated at the U.S. Army 
Health Clinic, Tobyhanna Army Depot, following complaints of 
right elbow pain.  Thereafter, she was referred to WACH.  The 
appellant reported that she had had her right elbow injected 
with steroids in June 1986 for relief of pain, and had been 
diagnosed at that time as having ulnar neuritis.  The 
appellant reported that she currently experienced pain from 
her elbow into the ulnar hand.  The examiner's diagnosis was 
mild right ulnar neuritis, and status post de Quervain's 
release of the right wrist with scarring.  The appellant was 
placed on an additional one-month profile.  In September 
1986, she was again examined at WACH, and the examiner noted 
that the appellant had reported the "same vague complaints" 
with respect to pain and weakness in her right upper 
extremity.  The diagnosis was mild ulnar neuritis, and 
satisfactory release of thumb extensor retinaculum.  The 
appellant was noted to be fit for retention, orthopedically.  

Thereafter, a March 1987 electrodiagnostic (electromyographic 
or EMG) report revealed a normal examination of the right 
upper extremity.  There was no finding of right ulnar 
neuropathy.  In June 1987, an EMG consultation report noted 
the appellant as having a component of right medial 
epicondylitis with questionable symptomatology for reflex 
sympathetic dystrophy manifested by pain, swelling, hot and 
cold sensations, and increased sweating.  

In August 1988, the appellant underwent a service medical 
examination.  In a Report of Medical Examination, on clinical 
evaluation, the appellant was noted to have a slight decrease 
in strength in the right upper extremity as compared to the 
left upper extremity.  It was recommended that she be 
examined by a neurologist.  There were no complaints or 
abnormal clinical findings with respect to the appellant's 
right hip or right wrist.  

Thereafter, in September 1988, the appellant submitted to the 
RO a VA Form 21-526 (Veteran's Application for Compensation 
or Pension), in which she noted that she had incurred an 
injury to the right side of her body during basic training at 
Fort Dix.  She also reported an operation to her right wrist 
in October 1985.  

In March 1989, the appellant was medically examined for VA 
purposes.  She reported that, in January 1985, while in basic 
training, she had fallen onto her right side after dropping 
off a log wall while carrying a 50-lb pack and an M-16 rifle.  
This had resulted in the paralysis of her right side for a 
period of time.  The appellant further reported that, ever 
since the fall, she had suffered from right hand, arm, and 
leg pain.  She additionally complained of pain and 
paresthesias throughout the entire right arm and leg.  On 
orthopedic evaluation, the examiner reported that there were 
no abnormal orthopedic findings to support the appellant's 
extensive complaints.  Radiographic studies of the 
appellant's cervical and lumbar spine were noted by the 
examiner as being within normal limits.  The diagnosis was 
postoperative status, de Quervain's disease, right wrist.  
During an associated neurological evaluation, the examiner 
noted that the veteran did not exhibit any reflex change.  
Furthermore, the examiner reported that, even with the 
appellant's subjective complaints, there were no definitive 
findings.  

In July 1989, the appellant testified before a Hearing 
Officer in Wilkes-Barre.  She reported her injury in service, 
and how she had fallen on her right side after scaling a log 
wall.  The appellant testified that she heard something pop 
when she hit the ground, but got up and kept on running.  She 
said she later returned to her barracks, where she was 
overcome with an inability to walk or move.  She was 
subsequently treated for the pain, but indicated that there 
had been no improvement in her condition.  The appellant also 
testified that she had subsequently taken and passed the 
final PT test, and graduated from basic training.  Following 
her basic training, the appellant stated that she reported to 
AIT, where she was not very productive from a physical 
standpoint.  She reported suffering from pain in her right 
leg, as well as from shin splints, and pain in her right 
heel, during this period.  The appellant further reported 
that she completed AIT in March 1985, and was thereafter 
reassigned to her reserve unit.  

In addition, the appellant stated that, when she sought 
medical treatment during her weekend drills, she would be 
sent to Tobyhanna Army Depot, and, if that facility was 
unable to treat her medical problem, she was referred to Fort 
Dix for treatment.  The appellant indicated that, during this 
period, besides being treated for her right wrist, which was 
operated on in October 1985, she was treated for her right 
hip.  She stated that, following her wrist surgery, she began 
to experience pain in her right elbow which was treated with 
steroids.  The appellant reported that, when her reserve unit 
would go out on a field maneuver, she was unable to 
participate, and as a result was sent to a military medical 
facility in the area.  The appellant also reported that her 
reserve unit had been attempting to get her a medical 
discharge because she was unable to perform any type of 
physical training.  When she did report for inactive duty 
training once a month, her unit would assign her office work 
because of her physical problems.  She indicated that she was 
unable to hold down a full-time job as a civilian, and was 
working temporary positions.  The appellant testified that 
she had been a clerk-typist prior to entering the service.  
With respect to current complaints, the appellant testified 
that she experienced pain from her neck to her sacral spine, 
with radiating pain down her right arm into her fingers, as 
well as into her right leg.  

In addition to her testimony, the appellant also submitted 
copies of her service medical records, dated from 1985 to 
1989.  In particular, records dated in the latter part of 
1988 and 1989 reflected continued complaints of right hand, 
arm, and leg pain.  Also, the appellant submitted a statement 
from Steven Maurer, D.C., dated in July 1989.  Dr. Maurer 
diagnosed the appellant with a lumbosacral disorder with 
associated muscle spasms and radicular neuralgia of the right 
lower extremity.  The condition was noted to be complicated 
by a congenital short left leg with pelvic unleveling and L4-
5 disc wedging.  Dr. Maurer also found the appellant to be 
suffering from cervicobrachial syndrome affecting the 
cervical spine and the right upper extremity, which was 
complicated by a severe reversal of the cervical curve, 
intervertebral foraminal encroachment, and muscle spasms.  

In addition, the appellant also submitted various statements 
from military personnel associated with a "line of duty" 
investigation.  Statements from an officer assigned to the 
appellant's reserve unit, dated in July 1986, and from an 
investigating officer, dated in August 1986, noted that the 
appellant's inability to participate in reserve training in 
May 1986 was due to post-traumatic illness resulting from her 
injury in basic training.  Furthermore, a statement from a 
staff judge advocate, also dated in July 1986, noted that the 
appellant had sustained an injury to her right side resulting 
in superficial nerve and muscle damage, which later became 
aggravated under normal and unavoidable everyday activity.  
It was also noted that, as the injury was occasioned by the 
rigors of basic training, and was directly causally related 
to it, the initial injury was a "line of duty injury."  The 
staff judge advocate also reported that the appellant had 
suffered a post-traumatic stress injury from normal reserve 
activity (standing in formation), and that the continuing 
line of duty injury required additional medical care and 
could continue to require medical attention.  

Furthermore, the appellant submitted statements from fellow 
soldiers who attested to the appellant's good health prior to 
basic training and indicated that, since that time, the 
appellant had suffered from numerous physical ailments.  

In March 1990, the RO received a medical examination report 
from Mitchell Gross, M.D., of Geisinger Medical Group, dated 
in August 1989.  The appellant was noted to complain of neck 
pain with radiation into the right shoulder, as well as pain 
and numbness in the region of the right elbow, right forearm, 
and hand, particularly in the ulnar distribution.  She also 
described a numbness in the forearm in the region of the 
elbow.  The appellant further reported pain in the low back 
with radiation to the buttocks and big toe.  Dr. Gross noted 
in examining the appellant that she was anxious, and was 
continuously looking for explanations for various pains 
elicited during her examination, and telling him about her 
shin splints and foot problems in addition to her underlying 
back problems. Cervical and lumbosacral radiographic studies 
were reported to have been undertaken, revealing a patent 
foramen and fairly normal disk spaces, with an apparent 
abnormal cervical kyphosis at C3-5; as well as some mild 
scoliosis off to the left of the midlumbar region.  Dr. 
Gross' impression was chronic lumbar and cervical pain status 
post trauma in 1985; "rule out" thoracic outlet syndrome; 
"rule out" cervical and lumbar radiculopathies.  In 
addition, he noted that the appellant "fits into a situation 
of chronic pain" and probably had some superimposed 
depression as well as some aspects of anxiety in her 
presentation.  

In addition to Dr. Gross' examination, the RO also received 
an MRI (magnetic resonance imaging) report dated in September 
1989.  The report's findings were large posterior central 
disc herniation at the C6-7 level, and posterior central 
bulge or mild herniation of the discs at the C4-5 and C5-6 
levels.  In addition, a scan of the lumbosacral spine was 
within normal limits.  


In June 1990, the appellant again testified before a Hearing 
Officer at the VARO in Wilkes-Barre.  She reported that, 
after her fall during basic training, she suffered from a 
consistent, sharp pain from her shoulder into her elbow, down 
to her fingers.  Following surgery on her wrist, the 
appellant reported undergoing steroid treatment in her elbow.  
Furthermore, she testified that she had undergone a cervical 
spinal fusion.  Supplementing her testimony, the appellant 
submitted additional evidence in support of her claim.  This 
included an operation report, dated in February 1990, which 
reflected her undergoing an anterior cervical diskectomy and 
effusion for a herniated nucleus pulposus at C5-6.  The 
operation was performed by J. Scott Martin, M.D.  
Furthermore, a statement, written by the appellant and signed 
by Dr. Martin, noted Dr. Martin's opinion that the herniated 
disc in the appellant's cervical spine was due to the 
reported fall the appellant suffered during basic training.  
The appellant explained during her personal hearing that she 
had written the opinion herself, and that Dr. Martin had told 
her that it was what he believed as well, and that he had 
subsequently signed it.  

Thereafter, the RO received statements from the appellant's 
private attorney with respect to the appellant's claims.  In 
particular, in August 1991, it was noted that the appellant 
had continuously stressed that the pain in her shoulder had 
been radiating into her arm since the in-service accident.  
This, it was noted, was a precise symptom caused by a 
herniated disc as per the report of Dr. Martin.  

In November 1992, the appellant and her husband testified 
before a Member of the Board during a Travel Board hearing in 
Philadelphia.  The appellant's husband reported that, a short 
time after the accident in basic training, the appellant had 
told him that she had hit her head when she had fallen to the 
ground.  He testified that none of the doctors checked the 
appellant's neck because the appellant was complaining of 
pain in her right leg.  The appellant, when asked if she had 
hit her neck when she fell, reported that the whole right 
side of her body had hit the ground.  She also reported 
having sought treatment for her physical problems for two to 
three years from the medical doctors at Fort Dix, following 
which she was sent to Walter Reed Army Hospital and the 
Carlisle Barracks.  The appellant also indicated that, upon 
returning from basic training, she was unable to participate 
in drills with her reserve unit.  She further testified that 
she had stopped going to reserve drill in February 1989, and 
was honorably discharged in September 1992.  

In December 1992, the RO received a statement written by Dr. 
Gross and sent to the appellant's attorney, dated that same 
month.  In his statement, Dr. Gross noted that he had not 
seen the appellant until approximately 4 1/2 years after her 
injury in service.  He indicated that the appellant had 
apparently undergone work-ups at several military medical 
facilities, with no definite abnormalities uncovered.  
Following an MRI in 1989, the appellant was found to have 
disc bulging at C4-5 and C5-6, with disc herniation at C6-7, 
although she did not fit a clear cut cervical radicular 
pattern.  Dr. Gross reported that an EMG nerve conduction 
study had not revealed any evidence of denervation in the 
right upper extremity on extensive muscle testing, although 
the appellant had continued to complain of pain.  Thereafter, 
she had undergone a cervical diskectomy, which, according to 
Dr. Gross, had apparently not resulted in significant 
improvement in her condition.  The appellant was noted to 
still complain of pain in her right neck, shoulder, and arm, 
in addition to right hip and leg pain.  

Dr. Gross reported an impression of chronic cervical and 
lumbar pain of uncertain etiology.  He indicated that the 
appellant probably had some mild stretch type of injury 
involving the right upper extremity nerves, possibly at the 
level of the brachial plexus, as well as a low grade cervical 
radiculopathy that clearly was not completely reversed by 
surgical treatment.  Dr. Gross further indicated that it was 
unclear what was causing the appellant's lower extremity 
pain, as she did not have any cervical cord symptomatology 
and, by MRI in 1989, did not have any clear cut lumbar disc 
problems.  He additionally stated that, since he had not seen 
the appellant prior to or immediately after her injury, it 
would be difficult for him to say for sure whether her pain 
syndrome was related to her accident in 1985.  However, 
according to her history, which he had no reason to doubt, it 
appeared that her chronic pain syndrome was related to her 
injury in 1985.  


Thereafter, the RO received, from the Wilkes-Barre VA Medical 
Center (VAMC), copies of the appellant's treatment records 
associated with her active duty for training and reserve 
duty; as well as treatment from the Wilkes-Barre VAMC.  Most 
of these records were duplicative, dated from November 1984 
to March 1989.  One record, a bone scan study dated in March 
1989, was within normal limits.  

In June 1995, the RO received medical records from Giesinger 
Medical Group, dated from August 1989 to April 1995.  In 
particular, these records noted the appellant's continued 
complaints of right side neck pain, with radiation into her 
right arm and hand.  

In September 1995, the RO received Geisinger Medical Group 
medical records, dated in February 1990.  These records were 
associated with the veteran's cervical diskectomy and 
effusion for a herniated nucleus pulposus at C5-6.  In 
October 1995, the RO received, from the appellant's attorney, 
Mercy Hospital medical records, dated from July 1985 to April 
1992.  In particular, these records reflected the appellant's 
treatment for an upper respiratory infection and gastritis.  

In April 1996, the RO received records associated with the 
appellant's employment with the Department of Veterans 
Affairs.  In June 1996, the RO received a statement from Dr. 
Gross, dated in May 1996.  This statement reiterated previous 
findings and conclusions reported by Dr. Gross in December 
1992.  

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. 174 (2000) (per curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Under the Veterans Claims Assistance 
Act of 2000, the following new sections are to be codified in 
title 38, United States Code, with respect to the duty to 
assist and the development of claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.


*   *   *   *   *


§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107).

As can be seen from its language, the aforementioned statute, 
enacted into law on November 9, 2000, contains a number of 
new provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  We have carefully reviewed the 
appellant's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  Based upon the extensive development of medical 
evidence, and the appellant's testimony at three hearings, 
the Board concludes that all reasonable efforts have been 
made to effectuate the duty to assist the claimant and to 
compile a complete record for our decision, and that the 
appellant has had adequate notice of the evidence needed to 
substantiate her claim.  Accordingly, even though the RO 
denied the appellant's claim before enactment of the VCAA, 
there is no prejudice in the Board's reviewing the claim on 
the merits.  See Bernard v. Brown, 4 Vet.App. 384 (1993).


In rendering our decision, the Board must account for the 
evidence which we find to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting that 
which is submitted by and on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  For the Board to 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), 
citing Gilbert, at 54.  It is the task of the Board to assess 
the credibility and probative value of the evidence and 
render its decision.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b)(West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2000).

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet.App. 488, 493 (1997).  Even without 
the now repealed well-grounded-claim requirement, a claimant 
who has made a showing of in-service incurrence or 
aggravation of a disease or injury "must still submit 
sufficient evidence of a causal nexus between that in-service 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).

As indicated above, service connection is granted for injury 
or disease incurred or aggravated in the line of duty in the 
active military service.  By law, the term "active military 
service" includes active duty, any period of active duty for 
training during which the military member was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  "Active duty for training" 
includes full-time duty performed by Reservists for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual 
training is an example of active duty for training, while 
weekend drills are inactive duty training. Thus, service 
connection is granted for either an injury or disease 
incurred during annual training, but only for an injury if 
incurred during a weekend drill.

The Court of Appeals for Veterans Claims has recognized these 
important distinctions between different types of military 
service in the context of service connection.  See generally 
Biggins v. Derwinski, 1 Vet.App. 474, 477-78 (1991); see also 
Paulson v. Brown, 7 Vet.App. 466, 469-70 (1995).

Following a review of the evidence and applicable statutes 
and regulations, the Board finds that the preponderance of 
the evidence is against the appellant's claim for service 
connection.  In reaching this conclusion, we note that, while 
on ADT, the appellant was treated during basic training for 
right leg pain.  She reported having fallen off a log wall 
onto the ground on her right side.  Various treatment reports 
note diagnoses of "overuse syndrome of both legs", stress 
syndrome, and contusion of the right hip/IT band.  The 
appellant underwent physical therapy, but continued to 
complain of pain.  Thereafter, she took and passed her final 
PT test.  Following completion of basic training, as well as 
AIT, the appellant was treated for right wrist, thumb, and 
forearm pain.  She reported the onset of the pain in her 
right upper extremity occurred after her fall in basic 
training.  The appellant subsequently underwent a "release 
of stenosing tenosynovitis" of the right wrist.  

Thereafter, the evidence reflects the appellant's continued 
complaints of right upper and lower extremity pain.  
Diagnoses reported were post-traumatic unilateral arthralgias 
without deformity, chronic glut and trocil bursitis of the 
right hip, mild chronic right abductor tendonitis by history, 
status post dorsal first release of stenosing tenosynovitis 
of the right wrist, mild right ulnar neuritis, satisfactory 
release of thumb extensor retinaculum, status post de 
Quervain's release of the right wrist with scarring, and 
right medial epicondylitis with questionable symptomatology 
for reflex sympathetic dystrophy.  

In August 1988, the appellant underwent a service medical 
examination.  On clinical evaluation, the right upper 
extremity was found to be slightly weaker as compared to the 
left upper extremity.  There were no complaints or findings 
noted with respect to the appellant's wrist or hip.  On VA 
examination in March 1989, following a clinical evaluation, 
the examiner reported that, even with the appellant's 
subjective complaints, there were no definitive abnormal 
findings.  

The appellant was also seen and examined by private 
physicians and chiropractors.  Dr. Maurer noted findings of a 
lumbosacral disorder and cervicobrachial syndrome in 1989, 
although he did not directly relate these disorders to the 
appellant's accident in service.  An MRI revealed herniated 
and bulging discs in the appellant's cervical spine, with the 
lumbar spine reported normal.  In February 1990, the 
appellant underwent a cervical diskectomy.  Dr. Martin, who 
performed the surgery, opined that the herniated disc in the 
cervical spine was a result of the appellant's fall in 
service.  In addition, Dr. Gross diagnosed the appellant as 
suffering from chronic cervical and lumbar pain (chronic pain 
syndrome), of unknown etiology.  With respect to the 
diagnosis of chronic pain syndrome, Dr. Gross noted that it 
would be difficult for him to say whether the appellant's 
syndrome was related to her accident in 1985.  However, based 
upon the history which she related to him, he said it 
appeared her chronic pain syndrome was related to her 
accident in service.  

As noted above, the appellant did not serve on active duty.  
Her complaints revolve around an injury that occurred during 
basic training while on ADT.  She has not reported, nor does 
the medical evidence represent, that she incurred any 
additional injuries during any other period of active duty 
for training, or inactive duty training (i.e., reserve 
drills).  Furthermore, we note that the issues developed for 
appeal concern residuals of a right hip injury, as well as a 
right wrist disorder and cervical spine disorder.  



With respect to residuals of a right hip injury, as noted 
above, the appellant was diagnosed with a contusion of the 
right hip/IT band during basic training.  Following 
completion of her ADT, she was diagnosed with chronic glut 
and trocil bursitis of the right hip.  Subsequently, during a 
service medical examination in August 1988, no complaints or 
clinical findings with respect to the right hip were 
reported.  While she has since then complained of pain in her 
right leg, there is no current clinical finding of a right 
hip disorder or any identifiable residual from her diagnosed 
contusion associated with her falling injury during basic 
training.  

With respect to a right wrist disorder, the appellant's 
medical records associated with her period of ADT do not 
reflect complaints or treatment for a right wrist injury.  
The appellant was first noted to complain of right wrist pain 
in April 1985, and underwent a surgical procedure involving 
the release of stenosing tenosynovitis of the right wrist 
that October.  Competent medical evidence has not related any 
right wrist disorder to ADT, nor to the appellant's fall 
during basic training.  

As for the appellant's claim for a cervical spine disorder, 
medical records associated with the appellant's ADT do not 
reflect any complaints or clinical findings associated with a 
cervical spine disorder.  While Dr. Martin opined that the 
appellant's herniated disc in her cervical spine was related 
to her fall in basic training, we are cognizant that Dr. 
Martin did not provide any clinical basis for his conclusion, 
but appeared to base his opinion solely upon the veteran's 
self-reported history.  We note that, when a medical opinion 
relies, in large part, upon the lay patient's rendition of 
his or her own medical history, VA is not bound to accept the 
ensuing medical conclusions, as they have no greater 
probative value than the facts alleged by the lay claimant, 
who is without professional medical expertise.  See LeShore 
v. Brown, 8 Vet.App. 406, 409 (1995); Swann v. Brown, 
5 Vet.App. 229, 233 (1993).  Thus, the Board finds a lack of 
competent medical evidence linking the appellant's cervical 
spine disorder to her fall during basic training.  



We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic, under 38 C.F.R. § 3.303(b), when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
supra).  In this instance, the only clinical evidence of an 
injury suffered as a result of the appellant's fall in basic 
training was that to her right hip, which was diagnosed as a 
contusion.  She was not noted to have sustained injuries to 
her right wrist or cervical spine at that time.  As for her 
right hip, while the appellant has been diagnosed with 
chronic pain syndrome associated with her right leg, there is 
no clinical finding or diagnosis of a disability associated 
with the right hip.  Therefore, section 3.303(b) is not 
applicable to his claim.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  As noted above, no complaint or 
diagnosis was reported with respect to the appellant's right 
wrist or cervical spine during ADT.  With respect to her 
right hip, while the appellant was diagnosed with a contusion 
of the right hip/IT band in service, and was later diagnosed 
with chronic glut and trocil bursitis of the right hip, 
subsequent evaluations do not reflect findings of any 
residuals of a right hip injury.  Thus, the appellant cannot, 
in this case, establish service connection through 38 C.F.R. 
§ 3.303(b).

The Board thus concludes that, given the lack of any current 
right hip disability, and the lack of competent medical 
evidence of record relating the appellant's current right 
wrist disorder and cervical spine disorder to her fall during 
ADT, there is no basis to grant these claims.  In this 
respect, there has not been a showing of a medical diagnosis 
of a current disability associated with the appellant's right 
hip, and, in the absence of that element, the medical nexus 
issue does not even arise.  As the Court has noted elsewhere, 
"in the absence of proof of a present disability, there can 
be no valid claim."  Brammer v. Derwinski, 3 Vet.App. 223, 
225 (1992).  In addition, there is a lack of competent 
medical evidence relating the appellant's current 
disabilities associated with her right wrist and cervical 
spine, to her ADT.  See Sanchez-Benitez v. West, 13 Vet.App. 
282, 285 (1999), in which the Court held that a diagnosis of 
pain, cannot, without connection to an underlying condition 
which bears a medical nexus to service, warrant service 
connection.

We have considered the applicability of the benefit-of-the-
doubt/reasonable-doubt doctrine, which provides that, where 
the Board finds an approximate balance of positive and 
negative evidence as to the merits of the claim, the benefit 
of the doubt shall be given to the veteran.  38 U.S.C.A. § 
5107(b) (old and new); 38 C.F.R. § 3.102.  However, in the 
present case, while we are sympathetic to the appellant's 
claim, the evidence preponderates against service connection, 
so that doctrine does not come into play.

The appellant has asserted that she suffers from residuals of 
a right hip injury, as well as a right wrist disorder and a 
cervical spine disorder, and that these disabilities are 
related to an injury incurred during ADT.  While the Board 
does not doubt the sincerity of the appellant's contentions 
in this regard, our decision as to the existence of a 
disability and its medical causation must be based upon 
competent medical testimony or documentation.  In a claim of 
service connection, this generally means that medical 
evidence must establish that a current disability exists, and 
that the disability is related to a period of active military 
service.  Competent medical evidence has not been presented 
establishing that the appellant currently suffers from a 
right hip disorder, or that the appellant's right wrist and 
cervical spine disorders are related to her ADT period.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

Finally, the Board is cognizant that, in our March 1995 
decision, as part of our remand order, we requested that the 
RO obtain medical records from various hospitals and 
treatment facilities, as well as obtain the dates for the 
appellant's periods of IADT.  While most of the requests in 
the remand order were complied with, the RO was unable to 
obtain medical records from Wilkes-Barre General Hospital.  
In a letter to the RO, dated in May 1996, the appellant 
requested that any further attempt at locating these records 
be abandoned, and that her appeal be returned to the Board.  
In November 1999, NPRC reported the appellant's dates of ADT, 
but not her IADT.  

We recognize that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  Stegall v. West, 11 Vet.App. 
268 (1998).  In this instance, the RO has made a good faith 
effort to obtain the appellant's medical records from Wilkes-
Barre General Hospital.  Thus, given the appellant's request, 
and the remaining evidence of record, we find no violation of 
the Court's holding in Stegall, supra.  With respect to 
NPRC's lack of reporting the appellant's IADT dates, we note 
that having the appellant's IADT dates would provide a better 
overall picture of her military service.  However, as noted 
above, the appellant has contended that her current claims 
related to her right hip and wrist, as well as her cervical 
spine, arose from an injury the occurred during her basic 
training at Fort Dix, which the evidence reflects was ADT.  
In addition, all apparent medical evidence associated with 
the appellant's treatment during her enlistment in the Army 
Reserve has been associated with the claims file.  She has 
also reported that, during IADT subsequent to her ADT, she 
did not participate in any field exercises or physical 
training.

Therefore, after careful review of the record, the Board can 
find no reason that a remand of the appeal, to obtain the 
appellant's IADT dates, and in keeping with the Court's 
holding in Stegall, supra, would be judicially expedient or 
otherwise result in a different finding.  Thus, such a remand 
would result in unnecessarily imposing additional burdens 
upon VA with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203, 207 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  


ORDER

1. Entitlement to service connection for residuals of a right 
hip injury is denied.  

2. Entitlement to service connection for a right wrist 
disorder is denied.  

3. Entitlement to service connection for a cervical spine 
disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

